EVERETT, Chief Judge
(concurring):
Appellant was found guilty of attempted anal sodomy and aggravated assault; but the Air Force Court of Military Review set aside the attempt conviction on grounds of multiplicity. Although this was a legally permissible option, I believe that, in a case like this, it would have been preferable for the Court below to have affirmed the finding of attempted sodomy, considered appellant’s HIV infection as a factor in aggravation of that offense, and vacated the conviction of aggravated assault as multiplicious.